      Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

UNITED STATES OF AMERICA,                          §
                                    PLAINTIFF      §
                                                   §
V.                                                 §           CASE NO. 18-CR-00115
                                                   §
RODOLFO “RUDY” DELGADO,                            §
                                 DEFENDANT         §

      DEFENDANT'S REPLY TO GOVERNMENT'S SUPPLEMENTAL RESPONSE
     TO DEFENDANT'S EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

TO THE HONORABLE JUDGE OF THE SOUTHERN DISTRICT OF TEXAS:

          NOW COMES, Defendant Rodolfo Delgado, by and through his undersigned attorney, and,

submits this Reply to the Government's Supplemental Response to his Emergency Motion for

Compassionate Release.

     I.      Scope of Government's Supplemental Response.

          The intent of Defendant was to seek an expedited review of his motion, given the severe

consequences of contracting the virus and the rapidly spreading situation within this particular prison.

The style of Defendant's motion and the tenor of it made clear the urgency of Defendant's plea. The

Court recognized the urgency of the issue by indicating to the attorneys that the Court intended to

address this matter on an expedited basis. The Government has filed a response and Mr. Delgado has

filed a reply to the Government's response and two supplements to his motion.

          On March 15, Government counsel filed a pleading in which they assert that it came to their

attention that this Court lacks jurisdiction to entertain Defendant's motion. The tenor and theme of

the Government's pleading is that there is nothing that can be done to permit this Court to address

Defendant's emergency motion, so long as there an appeal pending. Indeed, the Government asserts

Defendant's motion must be dismissed and offers no alternative to the jurisdictional bar.

                                                   1
      Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 2 of 9



          Not included in the Government's pleading, however, is a procedural method by which this

Court is legally permitted to consider Defendant's motion.1

    II.       Government's Failure to Present Applicable Law.

          The Government's pleading aggressively cites multiple cases to support its plea that

Defendant's motion must be dismissed for want of jurisdiction. With regards to jurisdiction, of course,

the Government was within its right to raise the issue if it so chose. Repeatedly, the Government

asserts that district courts cannot address these types of motions once an appeal is initiated. The tenor

of its pleading conveys an unequivocal argument that there is no option other than dismissal.

          What counsel fails to apprise the Court, however, is that there exist two rules of procedure

that squarely provide courts with an avenue of jurisdiction in these types of situations. Included in the

Government's pleading are two case citations to support its arguments. The text of counsel's argument

relative to these two cases, however, fails to include the fact that these rules of procedure exist. Also

absent is whether the Government agrees that these rules apply to the instant situation.

          Rule 12.1 of the Federal Rules of Appellate Procedure provides as follows:

          (a) NOTICE TO THE COURT OF APPEALS. If a timely motion is made in the district court
          for relief that it lacks authority to grant because of an appeal that has been docketed
          and is pending, the movant must promptly notify the circuit clerk if the district court
          states either that it would grant the motion or that the motion raises a substantial issue.
          (b) REMAND AFTER AN INDICATIVE RULING. If the district court states that it would
          grant the motion or that the motion raises a substantial issue, the court of appeals may
          remand for further proceedings but retains jurisdiction unless it expressly dismisses
          the appeal. If the court of appeals remands but retains jurisdiction, the parties must
          promptly notify the circuit clerk when the district court has decided the motion on
          remand.
Fed. R. App. P. 12.1.




1
  Government counsel's unequivocal argument in favor of dismissal for want of jurisdiction, but which fails to
include the legitimate procedural option for this Court, coupled with counsel's baseless assertion in a previous
pleading that Mr. Delgado is deviously "hiding behind" medical afflictions evidences an unsettling pattern of
advocacy to which undersigned counsel has difficulty addressing or understanding.

                                                          2
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 3 of 9



The Committee's Notes to Rule 12.1 specifically provide guidance to district courts in

situations that involve motions filed by defendant/appellants for relief under 18 U.S.C. §

3582(c):

       The procedure formalized by Rule 12.1 is helpful when relief is sought from an order
       that the court cannot reconsider because the order is the subject of a pending appeal.
       In the criminal context, the Committee anticipates that Rule 12.1 will be used primarily
       if not exclusively for newly discovered evidence motions under Criminal Rule 33(b)(1)
       (see United States v. Cronic, 466 U.S. 648, 667 n.42 (1984)), reduced sentence motions
       under Criminal Rule 35(b), and motions under 18 U.S.C. § 3582(c).


Id., Cmte. Notes on Rules -- 2009 (emphasis added). Clearly, Rule 12.1 is directly applicable to the

instant situation, a motion filed by Mr. Delgado under 18 U.S.C. § 3582(c).

       Not only is there an appellate rule of procedure, but the Federal Rules of Criminal Procedure

also address this situation. Rule 37 provides:

       (a)RELIEF PENDING APPEAL. If a timely motion is made for relief that the court lacks
       authority to grant because of an appeal that has been docketed and is pending, the
       court may:
           (1) defer considering the motion;
           (2) deny the motion; or
         (3) state either that it would grant the motion if the court of appeals remands for
       that purpose or that the motion raises a substantial issue.
       (b)NOTICE TO THE COURT OF APPEALS. The movant must promptly notify the circuit
       clerk under Federal Rule of Appellate Procedure 12.1 if the district court states that it
       would grant the motion or that the motion raises a substantial issue.
       (c)REMAND. The district court may decide the motion if the court of appeals remands
       for that purpose.
Fed. R. Crim. P. 37.

       The tenor and words expressed in the Government's pleading appears to convey that there

was no way to cure the jurisdictional flaw absent a dismissal of Mr. Delgado's appeal. Indeed, it offers

no option, but that Mr. Delgado's motion should be denied for lack of jurisdiction. In support, the


                                                   3
      Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 4 of 9



Government asserts that "[t]he Southern District of New York has arrived at the same conclusion as

Martin and Vigna in subsequent cases." See Govt. Supp. Response, Docket No. 196, p. 3. It argued in

the previous paragraph that Martin stood for the proposition that a notice of appeal "divests the district

court of its control over those aspects of the case involved in the appeal." Id. at 2-3. It argued that

Vigna stood for the proposition that "the rule does not permit courts to 'modify a judgment

substantively' . . . [and] '[t]his bar encompasses motions brought under Section 3582(c)(1)(A).'" Id. at

3. Apparently, Government was asserting that the Southern District of New York's courts

unequivocally hold that a district court is without authority to entertain a Section 3582(c) motion and

that there is no alternative absent dismissal of appeal. It could be argued that counsel satisfied their

ethical obligation of candor to this Court merely by citing these cases within the string citation of

multiple cases in the Government's pleading. After all, this Court and undersigned counsel had the

freedom to read each of the multiple cases cited to determine whether there stood an exception within

any one of them to the general jurisdictional rule espoused by government counsel. Certainly, the text

of the Government's pleading offered no hint of an exception to its unequivocal argument of

jurisdictional bar, and one of these cases that discusses this procedural exception (the Furaha case

discussed below) was not even cited by the Government for the jurisdictional purpose made the basis

of the Government's Response. Nevertheless, it is clear that two of the cases the Government cites

within its pleading expressly found that a legal procedural/jurisdictional alternative exists for district

courts in these situations.2




2
  As an added factor responsive to the Government's argument that courts in the Southern District of New York have
rejected motions on jurisdictional grounds, it should be noted that both of these cases that discuss a
procedural/jurisdictional option are from the Southern District of New York.

                                                        4
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 5 of 9



                                             The Furaha Case.

        In the footnote on page 3 of its Supplemental Response, Government counsel cites United

States v. Furaha. As evident from the words used in the footnote, the sole purpose the Government

cited to this case was to re-urge the only substantive argument it has raised in response to Mr.

Delgado's motion - - that the plausibility, indeed the probability, that Mr. Delgado's medical afflictions

will inevitably cause him to suffer severe consequences if he contracts the virus is of no matter because

he simply has not served enough time in prison. See Govt. Supplemental Response, Docket No. 196,

n.1. Government fails to mention in its footnote, however, that the district court in the Furaha case

clearly refers to Rules 12.1 and 37 as a procedural vehicle to entertain motions filed under 18 U.S.C. §

3582(c). The district court in Furaha not only agrees that Rules 12.1 and 37's "substantial issue" clause

may apply to motions filed under Section 3582(c), but that "at least two other courts have found that

a COVID-related motion under Section 3582(c) 'raised a substantial issue' under Rule 37." See United

States v. Furaha, No. 09-CR-00742-JST-1, 2020 U.S. Dist. LEXIS 81543 at **7-8 (N.D. Cal. May 8,

2020) ("The Court agrees that is has the authority to make an indicative ruling."), citing United States v.

Valencia, No. 15 Cr. 163 (AT), 2020 U.S. Dist. LEXIS 72599, 2020 WL 1974233 (S.D.N.Y. Apr. 24,

2020) and United States v. Moseley, No. 16 Crim. 79 (ER), 2020 U.S. Dist. LEXIS 69400, 2020 WL

1911217 (S.D.N.Y. Apr. 20, 2020).

                                             The Moseley Case.

        The Government also cites United States v. Moseley in a string of citations to support its assertion

that the Southern District of New York district courts "arrived at the same conclusion as Martin and

Vigna in subsequent cases." See Govt. Supp. Response, Docket No. 196, p. 3 (asserting unequivocally

there is a jurisdictional bar and failing to provide another procedural option). The court in Moseley,

however, raised a procedural alternative available to a district court. It expressly held that "Federal


                                                     5
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 6 of 9



Rule of Criminal Procedure 37 provides the district court with several options," including the "court

may . . . (3) state either that it would grant the motion if the court of appeals remands for that purpose

or that the motion raises a substantial issue." United States v. Moseley, supra at *2. Indeed, the Moseley

court expressly found "that Moseley's petition raises a substantial issue" when addressing a Section

3582(c) motion in the midst of the COVID-19 pandemic:

           The COVID-19 pandemic presents novel questions for both the Bureau of Prisons
           ("BOP") and the Federal Judiciary, and guidance regarding the treatment of inmates,
           especially those, like Moseley, who may be at higher risk of contracting the
           disease, is changing frequently, as is the situation inside individual facilities.
           Absent further factual development, the Court cannot say whether it would ultimately
           grant the motion if the case were remanded for such purposes, but neither is it willing
           to deny the motion outright. These are complex and time-sensitive issues, but they are
           ones that the Court can only take up if the Second Circuit agrees that it would be useful
           to decide the instant motion before it decides the appeal.
Id. at *3 (emphasis added).

           Contrary to the theme of the Government's argument, the district court in Moseley indeed

appears to encourage the circuit appellate court to grant the district court jurisdictional authority on

an expedited basis in order to address the "frequently" changing dangerous situation caused by

COVID-19.

    III.       Relief Requested.

           The Government has raised a jurisdictional bar to this emergency situation. There exists an

emergency within the FMC Fort Worth facility, particularly given the nature of Mr. Delgado's

afflictions. The emergency nature of the situation was enhanced by two more deaths that have

occurred at FMC Fort Worth since Mr. Delgado filed his last pleading five (5) days ago. One of these

deaths in the past days was an older gentleman who started showing symptoms on April 21, was taken

to a hospital, but died three weeks later despite the best efforts of prison and hospital personnel to

address his symptoms. BOP's public notice of this death indicated that this gentleman was afflicted

with several risk factors identified by CDC, similar to Mr. Delgado.

                                                      6
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 7 of 9



        Without the Government's agreement to provide relief to Mr. Delgado from this situation,

Mr. Delgado is left with no choice but to request that this Court make "an indicative ruling" that either

(1) it would grant Mr. Delgado's motion under Section 3583(c) if the court of appeals remands for

that purpose, or (2) Mr. Delgado's motion raises a substantial issue. See Fed. R. Crim. P. 37(a)(3); Fed.

R. App. P. 12.1(a); United States v. Maldonado-Rios, 790 F.3d 62, 64-65 (1st Cir. 2015). Given the

emergency state of this situation, Mr. Delgado requests that this Court makes the requested indicative

ruling so that Mr. Delgado, in turn, can immediately raise the issue with the Fifth Circuit Court of

Appeals in accordance with Rules 12.1 and 37 referenced above.

                                                Respectfully submitted,

                                        By:     /s/ Michael McCrum
                                                Michael McCrum
                                                MCCRUM LAW OFFICE
                                                404 E. Ramsey, Suite 102
                                                San Antonio, TX 78216
                                                Telephone: (210) 225-2285



                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 17, 2020, I electronically filed the foregoing with the Clerk of

Court using the ECF system, which sent notification of such filing to all counsel of record.

                                        By:     /s/ Michael McCrum
                                                Michael McCrum




                                                   7
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 8 of 9



                                  UNITED STATES DISTRICT COURT

                                   SOUTHERN DISTRICT OF TEXAS

                                         HOUSTON DIVISION

UNITED STATES OF AMERICA,                          §
                                   PLAINTIFF       §
                                                   §
V.                                                 §          CASE NO. 18-CR-00115
                                                   §
RODOLFO “RUDY” DELGADO,                            §
                                DEFENDANT          §

                                              ORDER

        CAME ON TO BE CONSIDERED Defendant's Emergency Motion pursuant to 18 U.S.C.

§3582(c)(1)(A)(i) and the government's pleadings file in response thereto. The Government has

challenged the jurisdiction of this Court to entertain Defendant's motion. Accordingly, this Court

makes the following findings:

        Defendant filed a notice of appeal in the instant case and his appeal is pending before the

Fifth Circuit Court of Appeals. Defendant's motion filed pursuant to 18 U.S.C. § 3582(c) was filed

after Defendant filed his notice of appeal. Defendant has requested that this Court make an indicative

ruling pursuant to Rule 37(a)(3), Federal Rules of Criminal Procedure, and Rule 12.1(a) of the Federal

Rules of Appellate Procedure.

        Based upon the facts presented to this Court in all of the pleadings filed by Defendant and

the Government relative to Defendant's Emergency Motion filed pursuant to 18 U.S.C. § 3582(c)

and the law set forth in Rule 37(a)(3) of the Federal Rules of Criminal Procedure, Rule 12.1(a) of the

Federal Rules of Appellate Procedure, and the Committee Notes of each rule, this Court makes the

following indicative ruling:

_____________ (1) This court would grant Mr. Delgado's motion under Section 3583(c) if the court


                                                  8
     Case 4:18-cr-00115 Document 197 Filed on 05/17/20 in TXSD Page 9 of 9



of appeals remands for that purpose, or

_____________ (2) Mr. Delgado's motion raises a substantial issue.




Dated this _______ day of May, 2020.




                                                    Alfred Bennett
                                                    United States District Judge




                                                9
